MEMORANDUM ***
Leonardo Iniguez-Ibarra and his wife, Maria Refugio Acosta de Iniguez, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of their applications for cancellation of removal. We vacate and remand.
The IJ denied relief for failure to demonstrate the requisite hardship and period of continuous physical presence, and the BIA summarily affirmed. Because the BIA’s “affirmance without opinion endorses only the result of the IJ’s decision and not its reasoning, we do not know whether the BIA’s decision was based on the reviewable or unreviewable ground, or both.” Lanza v. Ashcroft, 389 F.3d 917, 927 (9th Cir.2004). Therefore, “intelligent exercise of our appellate jurisdiction” requires that we vacate and remand. Id. at 932.
VACATED AND REMANDED.

 ■j’jjjg disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.